Title: To George Washington from Major General Israel Putnam, 6 September 1777
From: Putnam, Israel
To: Washington, George



Dear Genl
Peeks Kill Septr 6th 1777

Inclosed I Send a return of the Corps under my Command at this & the adjacent posts[.] have no news more than what I believe you have heared—I understand Genl How has Set his face towards Philadelphia[.] I pray he may meet with the fate due to his evil intentions of torturing the Innocent & of Subjugating America to the most ignominious Slavery—have not received a line from you Since the 22nd ult: I wish to hear from you—in the mean time the best wishes of your most obedient humble Servant attend you.

Israel Putnam


P.S. wish for Some direction about building barracks for the Troops at Peeks Kill. in my next will be a return of the artillery.

